 In the MatterOfPALM BLACI-i BROADCASTINGCORPORATIONandAMERICAN COMMUNICATIONS ASSOCIATION,C.I.O.Case No. 10-C-1(120.Decided Augwcst 29, 1945DECISIONANDORDEROn April 20, 1945, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the respondent filed exceptions to the Intermediate Re-port.No oral argument before the Board at Washington, D. C. wasrequested, and none was held.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.The Board has consideredthe Intermediate Report, the respondent's exceptions, and the entirerecord in the case, and hereby adopts the findings, conclusions andrecommendations of the Trial Examiner, with the following addition :The record shows that after July 12, 1944, the date on which therespondent refused to bargain with the Union, substantially all theunion members in the respondent's employ withdrew their member-ship.We find that this defection in the Union's ranks was caused bythe respondent's refusal to bargain and by its other unfair laborpractices, fully described in the Intermediate Report, and that, there-fore, the membership withdrawals do not reflect the untrammelledexpression of the employees' will.Under the circumstances, such de-fection does not impair the Union's previously established majoritystatus.''Moreover, for the reasons expressed in our SupplementalDecision inMatter of Karp Metal Products Co., Ine.,2we find that thepolicies of the Act will best be effectuated by requiring the respondentto bargain collectively with the Union.1N. L. R. B. v. BradfordDyeing Association,310 U. S. 318;Franks Bros.Co. v. N. L.R. B.,321 U. S. 702.2 51 N. L. R. B. 621.63 N. L.R. B., No. 96.597 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Palm Beach BroadcastingCorporation, Palm Beach, Florida, and its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with American Communica-,tions Association, C. I. 0., as the exclusive representative of all itsemployees employed at its Palm Beach, Florida, broadcasting station,excluding executives and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, in re-spect to rates of pay, wages, hours of employment, and other condi-tions of employment;(b) Discouraging membership in American Communications Asso-ciation, C. I. 0., or any other labor organization of its employees, bydiscontinuing and terminating its practice of giving summertimeWednesday afternoon vacations, or by discharging and refusing toreinstate any of its employees, or by discriminating in any other man-ner in regard to the hire and tenure of employment of its employeesor any term or condition of their employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist American Communications Asso-ciation, C. I. 0., or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities, for the purpose of collective bargaining, orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with American Communi-cations Association, C. I. 0., as the exclusive representative of all therespondent's employees at its Palm Beach, Florida, broadcasting sta-tion, excluding executives and all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, withrespect to rates of pay, wages, hours of employment, and other con-ditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement;(b)Offer to Ruth Rasmussen immediate and full reinstatement toher former or a substantially equivalent position, without prejudiceto her seniority or other rights and privileges; PALM BEACH BROADCASTING CORPORATION599(c)Make whole Ruth Rasmussen for any loss of pay she has suf-fered by reason of the respondent's discrimination against her, bypayment to her of a sum of money equal to the amount which shenormally would have earned as wages during the period from October6, 1944, to the date of the respondent's offer of reinstatement,less hernet earnings during said period;(d)Make whole Virginia Fuquay Van Bullock, Juanita Mitchell,Josephine Rectenwald, and Rut'iRasmussenfor the loss of Wednes-day afternoon summertime vacations,as provided in that Section ofthe Intermediate Report entitled "The Remedy";(e)Post at itsplant atPalm"Beach,Florida, copies of the noticeattached hereto, marked "Appendix A." Copies of said notice, to befurnishedby theRegional Directorof the TenthRegion, shall, afterbeing duly signed bythe respondent's representative,be posted bythe respondent immediately upon receipt thereof, and maintainedby it for sixty(60) consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered,defaced, or covered by any other material;(f)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and.Order.APPENDIX AN. L R. B. 583(9-1-44)NOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that:We will not in any manner interfere with, restrain,or coerceour employees in the exerciseof their rightto self-organization,to form labor organizations,to join or assist American Communi-cations Association, CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.We will offer to the employees named below immediate andfull reinstatement to their former or substantially equivalent po-sitionswithout prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will bargain collectively upon request with the above-namedunion as the exclusive representative of all employees in the bar-gaining unit described herein with respect to rates of pay, hoursof employment or other conditions of employment, -and if anunderstanding is reached, embody such understanding in a signedagreement.The bargaining unit is : all employees of the respond-ent at its Palm Beach, Florida, broadcasting station excludingexecutives and all supervisory employees with authority to hire,promote, discharge, discipline or otherwise affect changes in thestatus of employees, or effectively recommend such action.The employee referred to above is RuthRasmussen.We will also make Virginia Fuquay Van Bullock, JuanitaMitchell, Josephine Recteriwald, and Ruth Rasmussen whole forthe loss of Wednesday afternoon summertime vacations.All our employees are free to become or remain members of thatabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.PALM BEACH BROADCASTING CORPORATION,By --------------------------------------------(Representative)(Title)Dated ------------------------NOTE: Any of the above-named employees presentlyserving in the ArmedForces ofthe UnitedStates will be offered full reinstatement upon- application Inaccordance with the Selective ServiceAct afterdischargefrom the ArmedForces.This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. T. Lowry Whittaker,for the Board.Mr., C. LMcCoy,of Lake Worth,Fla., andMr. C. D Blackwell,ofWest PalmBeach, Fla.,andMr. Andrew W. Bennett,of Washington,D. C., for the Respondent.Mr.William E.Tanner,ofWest Palm Beach, Fla., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed January 8, 1945, by American Communica-tions Association, affiliated with the Congress of Industrial Organizations, hereincalled the Union, the National Labor Relations Board, herein called the Board,by its Regional Director for the Tenth Region (Atlanta, Georgia),issued itscomplaint dated January 8, 1945, against PalmBeach BroadcastingCorporation,Palm Beach, Florida, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (3), (4), and (5) and Section2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act. PALM BEACH BROADCASTING CORPORATION601Copies of the complaint and notice of hearing thereon were duly served uponthe respondent and the Union.With respect to the unfair labor practices the complaint alleged in substance:(1) that the respondent on or about August 1, 1944, discontinued its practice ofgiving summer time Wednesday afternoon holidays to its clerical employees'because of their union activities ; (2) demoted, criticized, humiliated, and har-rassed Ruth Rasmussen, thereby forging and compelling her to resign her jobon October 6, 1944, because of her union activities; (3) that all of the respond-ent's employees, excluding executives and supervisory employees, constitute aunion appropriate for the purposes of collective bargaining within the meaningof the Act ; that from on or about June 8, 1944, a majority of the employees insaid unit had designated the Union as their bargaining representative and byvirtue thereof the Union, since June 8, 1944, has been the exclusive representa-tive of all the employees in said unit for the purposes of collective bargaining ;and that, respondent from on or about June 8, 1944, has refused and failed tobargain collectively with the Union in good faith; (4) that the respondent, sinceon or about July 5, 1944, engaged in acts of interference, restraint, and coercion ; 2and (5) by the acts described above the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.On or about January 22, 1945, the respondent filed its answer to the complaintdenying that it had engaged in the unfair labor practices alleged.Pursuant to notice a hearing was held in West Palm Beach, Florida, on variousdates from January 22 to February 3, 1945, before Peter F. Ward, the Trial Ex-aminer duly designated by the Chief Trial Examiner. The Board and the re-spondent were represented by counsel, and a representative appeared for theUnion.All participated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the close of the hearing counsel for the Board moved,without objection, that the complaint be amended in formal matters to conformto the proof.The motion was granted.The parties argued orally at the conclusion of the hearing.While the partieswere afforded an opportunity to file briefs with the undersigned no briefs havebeen received.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPalm Beach Broadcasting Corporation is a Florida corporation with its stationand principal office in Palm Beach, Florida, where it is engaged in operating aradio broadcasting station.It is affiliated with the Mutual and Blue networks,which are national broadcasting organizations.The respondent is licensed bythe Federal Communications Commission.Programs of the national networks,which are broadcast throughout the country and transmitted locally by the re-spondent, constitute 80 percent of its business.Approximately 80 percent of therespondent's broadcasts is received by wire from sources outside the State ofFlorida.'Virginia Fuquay Bullock,Ruth Rasmussen,Juanita Mitchell,and Josephine Rectenwald.2 Stated generally,these acts are alleged to consist of anti-union statements,questioning,reprimands,threats, advice, solicitations,and bribes. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDAmerican Communications Association is a labor organization affiliated withthe Cgngress of Industrial Organizations, admitting to membership employees ofthe respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionPrior to June 1944, there was no union organizational activity at the respond-ent's station.During the spring of 1944,' following discussion of union organiza-tion among the employees, Irving L. Heglund, employed as an engineer-announcer,undertook to procure information concerning the organization of a union.Hecontacted WilliamE Tanner, an employee of the American Telephone and Tele-graph Company at West Palm Beach, Florida, who was director of organizationfor Local 106, American Communications Association (herein sometimes calledACA), C. I. 0., and from him learned the setup of the ACA, as it applied to em-ployees engaging in the radio broadcasting industry.Heglund procured appli-cation for membership cards in"the ACA and succeeded in getting signed applica-tions from all non-supervisory employees of the respondent's station, except thatof the janitor.All applications were signed on or before June 8, except one signedon July 5.The cards signed in June were sent by Heglund to the Union's national office.On June 30, as is set forth in greater detail in Section III-D below, the Unioninformed the respondent that it had been chosen by a majority of its employeesas their "collective bargaining agency" and requested recognition as such agency.On or about July 5, Greenlief, station manager, called Heglund to his officeand asked "What about this union business?"Heglund explained to Greenliefthat none of the union activities were directed against Greenlief "because hewas in a position of an interested by-stander."Heglund then explained thestructure of the ACA ; its several branches; and the "broadcast" division towhich the employees had applied for membership.During this conference Heg-lund discussed the Union's i equest for recognition and advised Greenlief thatthe respondent could recognize the Union by letter, or refuse to do so, or takeno action, in which latter events the employees could take the matter to theNational Labor Relations Board.Greenlief asked Heglund who was in theUnionHeglund replied that all the employees with the exception of HermanJackson, the janitor, had joinedDuring the discussion between Heglund and Greenlief, Davis entered theroom,whereupon Greenlief said, "Charles, we were just talking about theUnion."Davis told Heglund that he was surprised that Heglund "would stoopto union activities" without his knowledge ; and that he understood that Heglund"had engineered the whole thing and gotten the applications."He added thatif lie had to have a union in his station he would run the business as a "businessinstitution";would install a time clock ; take away vacations with pay ; andmake employees stay at their postsDavis added, "up until now we have beena happy family, but that's all off if we're going to have union activity."Heglundthen explained the setup of the ACA, which he had already discussed with Green-lief, to the effect that Davis could by letter either recognize or refuse to recognizethe Union as the bargaining agency for his employees or let the "matter go3Unless otherwise specified all events referred to herein occurred in the year 1944. PALM BEACH BROADCASTING CORPORATION603through proper procedure "Davis accused Heglund of having shown a lackof gratitude in view of his long time employment with the respondentAlso on or about July 5, Davis called Virginia Fnquay,' Juanita Mitchell'and Ruth Rasmussen to his private office and discussed with them the fact thatthey had joined the UnionIn substance, he said that he did not see Why theywanted to join the Union, that the Union was a "bunch of gangsters" or "Chicagoracketeers"; that the Union did "not care" for them and that all it wanted"was their money."Davis further stated that Heglund was "responsible"for the Union ; that he had passed the application "slips" ; and that he did) notcare anything for the three girls nor care what happened to themDavis addedthat "only the low class of people, the garment workers and people of that typebelonged to unions "Davis informed the three girls that by joining the Union the girls were puttinga "whip" over his head, and that he would have to put the "whip" over theirs. Ifthe Union came in, he said, time clocks would be installed, the girls 1vould be"docked" when late, and there would be no more vacationsHe stated that theemployees had always been one "big happy family" and were free to sit on the"front porch" when they had finished their work.Davis also told the three girlsthat he did not want his "confidential secretaries" and "confidential bookkeeper"in the Union.He advised them to think for themselves, that no one could forcethem into the Union even if they had signed application slips.'During the first part of July, Davis asked Paul McGinty, radio engineer em-ployed by the respondent, "What do you know about the Union?"McGinty re-plied that he did not know "too much" about it but that he had joined.Davisresponded "Why do you want to have a union?" McGinty explained that he hadread in the newspaper that Davis had sold a portion of the station, and that theemployees suspected that he was about to relinquish his remaining interestDavisthen asked what he thought were other. contributing factors which created theunion activities.McGinty replied that the fact that the management had broughtin a new and untried employee and paid him higher wages than the existing scaleat the station had caused dissatisfaction among the older employees.Davissaid that he had a right to pay whatever wages he wishedMcGinty agreed,but added that he did not thnik it a wise policy because of the dissatisfactionwhich resultedDavis, on or about July 5, also sought out Benjamin Tindolph, employed asengineer-announcer in the control room, and asked- "Are you in this [Union]?",towhich Tindolph replied in the affirmativeDavis, according to the creditedtestimony, reminded Tindolph ". . . how good he had been" to the employees.Davis mentioned "Radar", and added that after the war ". . . there would benaturally a lot of men who would be anxious to get into the radio business, . . .It was such a fine thing because staff replacements would be that much easier . . .' These findings are based on Heglnnd's credible testimonyGreenlief corroborated muchof Heglund's testimony in this connectionDavis denied the anti-onion statements creditedto him by HeglundHe admitted having referred to the employees as a "happy family,"but fixed the time at a later date.His credibility as a witness is discussed below.Seefootnote No 29.5Fuquay married Ira Van Bullock in OctoberShe will be referred to hereinafter asFuquay'IMitchell was married in August to one, RogersShe will be referred to herein asMitchell.°These findings are based upon the credible testimony of Fuquay and RasmussenDaviscategorically dented most of the statements attributed to him abovewith reference totime clocks,however, Davis testified . "I did say that it is customary,in past experiencesI have had in union plants, where we work on strictly hourly wages, that time clocks areinstalled"The undersigned does not credit Davis' denials, and is convinced that he madethe statements substantially as is set forth aboveSee also footnote No. 29 below. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis suggested that such men coming out of the war would have a lot of trainingthat Tindolph "as a third class engineer couldn't hope to get."Ira Van Bullock was employed as a staff announcer in January 1943. He joinedthe Union on June 7. He returned from a vacation on July 8 or 9. On July 10Greenl?ef called Van Bullock to his office and told him that he was to be droppedfrom the pay roll and was to have two weeks notice. Greenlief said ". . . thatbecause of the union situation coming in", they were going to have to make finan-cial cutbacks ; that they had to make it somewhere and that Van Bullock wasthe choice.Van Bullock reported Greenlief's statement to Heglund.Heglundcommunicated with Tanner and at the latter's suggestion made an appointmentfor Tanner to meet with Davis on July 12. At this meeting, Tanner requestedthat Van Bullock be reinstated.Davis replied that the respondent had alreadydecided to reinstate him.At this meeting, also, Davis objected to Fuquay, Mitchell, Rectenwald, andRasmussen being included ip the Union and in the appropriate unit.He said thatif the four girls joined the Union it "would destroy [his] trust in them"; that itwould impair their honesty ; that "they couldn't be union and be honest."On or about July 11 the respondent posted the following :MEMOTo ALL STAFF MEMBERS OF WWPG7-11-44.This is to bring to your attention the fact that Donald S. Greenlief is theactive station manager of WWPG, with full jurisdiction of stationmanage-ment and personnel.(S)Chas E. Davis,C.E.DAVIS,President.On or aboutJuly12 respondentposted thefollowing :NOTICE TOEMPLOYEESJULY 12, 1944.Effective as of this date no one shall be allowed in transmitter room orsmall studio except employees while on duty, and then only employees whoduring working hours except when it becomes necessary in their line ofduty.Announcers will not leave their post during working hours exceptwhen it becomes necessary in their line of duty.All doors of the stationmust be kept closed and locked after 7: 00 p. m. in the evening,and no oneallowed to enter the stationexcept employees on duty9 [Italics added.](S)THE MANAGEMENT.8 These findings are based 'upon the credible and uncontradictedtestimony of VanBullock.The respondent contended that this notice was posted pursuant to a FederalCommuni-cations Commission directiveThe record discloses that such directivewas first issued bythe Defense Communications Board, Washington, D C., August 21, 1941; that it appliedto aliens, and to citizens and noncitizens who have no legitimatebusinesswith wire orradio communications industry.The respondent contended that one of the reasons thatsuchnotice was posted as above stated, was because Dave Grubb, thenan employee of therespondent, "had a communistic attitude "Grubb, however, was retainedas an employeeuntil September 21.Greenlief, who testified that Grubb was a "radical,"also testifiedon cross-examination that "Dave Grubb had ideasAs an individual he was all right,"and one whose services Greenlief did notconsider"harmful to the stationin any respect."Prior to the posting of such notice, Heglund's wife, a former employee of the respondent,used to accompany Heglund when he worked the night shift, when they wouldpreparesandwiches and make coffee.The credible evidence indicates that the,purpose of thenotice wasto excludeHeglund's wife from the premises in order to punish Heglund forhis unionactivities,and it is so found. PALM BEACH BROADCASTING CORPORATION605Subsequent to July 26 and prior to August 2 the respondent posted the fol-- lowing :NOTICE TO ALL MEMBERSOF THE OFFICE STAFF OF RADIO STATION WWPGThe office hours of this station will be from 9: 00 a. m. to 5: 00 p. m.Monday through Friday inclusive.And from 9:00 a. m. til 12 noon onSaturdays.1°The Wednesday afternoon holiday is'discontinued as of to-day'sdate."'(S)S. D. GREENLIEF,Manager.On or about August 7 the respondent posted the following:NOTICE To ALL MEMBERS OF THE OFFICE STAFF OF STATION WWPGThere will be no further allowances for overtime granted unless authorizedin advance by the management.12(S)D. S. Greenlief.D. S. GREENLIEF.AUGUST 7, 1944.On August 29, the Regional Office-of the Board issued and served a Notice ofHearing in Case No 10-R-1261 pursuant to a Petition for Certification of Repre-sentatives filed by the Union on July 21.Respondent received notice of thehearing on August 30.The hearing in said case was first set down for September19 and was subsequently heard on September 22.Davis, who bad been absent from the station and the State from on or aboutJuly 13, returned on or about September 18.Heglund and Rasmussen werecalled as Board witnesses in the hearing of the representation case.Subsequent to such hearing, and prior to the Board's decision therein, DavisaccostedHeglund in the control room and noticed that the tube locker wasunlocked.The locker is supposed to be kept locked at all timesThe recorddoes not disclose whether Heglund or another engineer had failed to lock it.When Davis called Heglund's attention to the matter he procured the key andlocked the locker, whereupon Davis said "that's not union coercion either becauseyou had orders to keep that locked long before this business started."Davisstated further"I'm making notes on other things, too "[Italics added.]Davisthen referred to the fact that both he and Heglund were 32nd-degree Masonsand said: "I don't see how you could do this to me, getting up this union behindmy back . . . my time will come. I will show some of you goddamn smartallecks that there are some other smart allecks that know a goddamn thing or10Respondent's witnesses contended that notice as to office hours was posted because theoffice employees were taking long lunch periods, in some instances as much as two hours.The record contains no credible testimony to support such contention.Insofar as Ras-mussen isconcerned, Greenlief testified that she normally ate lunch in the station.On therecord it appears such notice was posted as part of a plan, and pursuant to Davis' threatto put "a whip over" the office force in order to discourage their membership in the Union,and it is so found.u That portion of this notice having to do with Wednesday afternoonholidays is dis-cussed below12 Greenlief testified in substance and effect that he posted this notice asa good businesspractice because he wanted to know in advance whenever it was necessary for the employeesto work overtimeHe also testified that the work began to fall behind after the advent ofthe UnionThe credible evidence discloses that the work did not fall behind until afterMitchell resigned' on August 20.From the above and the record it appears that thisnotice was also posted pursuant to the respondent's general plan to "put the whip over"the heads of the employees who joined the Union, and it is so found. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo, too."Davis added : "And if you tell what I said to you I will deny that Iever said it and swear that I never said it" During this encounter Heglundfeared that Davis might do him physical violence.Within a half an hour he soreported to Greenlief; and stated that he did not like the idea of working alate shift alone.Greenlief assured hint that Davis would not "stoop to physicalviolence." 13On the night of October 13 and early morning of October 14, Greenlief waspresent in the station while Heglund changed a meter in the transmitterGreen-lief suggested to Heglund that Davis wanted to settle the union matter by havingemployee members withdraw from the Union so that lie could grant a long promisedincrease in wages.Heglund stated that inasmuch as he was chairman of theLocal he would have to go to Davis and tell him of such resignations, and if hedid so he would have his own resignation as an employee of the station with him.It is undisputed that Greenlief recommended to Heglund that he go to Davis andapologize and thus get back into his good gracesGreenlief also advised Heglundthat the best thing for him to do was "to call the whole thingoff." 14In thisconnection Greenlief testified :Q Well, was he to apologize for having started the whole thing?A. If he wanted to, yes.Q.Well, was that what,you intended?A. Yes.Q.What led you to believe that he was not at that time in Mr. Davis' goodgraces?A. Purely because of his activities in the Union.*******Q So then, what'did you have in mind when you said that if he would goand apologize, get back in Mr Davis' good graces, make his peace with Mr.Davis, that the radio station would be like it was when you first came to workthere?A. Because the discussion was as to whether he should withdraw the bal-ance of the employees and forget it.Q What do you know about that discussion?A. That was when-that was the night when I told him to go on in and tellMr. Davis that he would withdraw from it.Q. From the Union?A. Yes.Following the above meeting between Heglund and Greenlief, the latter in-formed Davis that Heglund would be in to talk to him about-the five remainingunion members.Heglund did not promptly seek an appointment with Davis andthe latter called Heglund to his office and opened the conversation by stating:13These findings are based on Heglund's credible testimonyDavis categorically deniedmost of the above statementsHe admitted, however, that he raised the subject ofMasonic membership, liut contended that such subject was raised when lie accused Heg-lund of having attempted to discredit Davis by statements made to GieenliefIn view ofthe fact, as shown by the record, that Davis was highly incensed as a result of Heglundand Rasmussen having given testimony in the Representation Case on September 22, andhis increased efforts, set out below, to induce the employees to resign their union member-ship, the undesigned does not credit Davis' denials and is convinced that he made the state-ments and conducted himself substantially as found above14About a week before Greenlief made the above suggestions to Heglund,Rasmussenwas, as is found below, forced to resign her jobThis fact was admittedly known by Heg-lund, and in view of the small group of employees in the station, must have been knownby all other employees. PALM BEACH BROADCASTING CORPORATION607"Don [Greenlief] tells me that you said that if you had to withdraw from theUnion, you would bring your resignation to nie "Davis then informed Heglundthat he would like to have the employees still members of the Union to withdrawso that he could grant a pay increaseHe further stated that he could not havethe CIO in the station as 18 ranking officers of the CIO were known as Com-munists, aand that lie did not want to fight any more ; and "wanted to forget itall" and be able to conduct his business without the UnionDavis then requestedHeglund to get the remaining members of the Union together and ask them towithdrawHeglund, having determined to resign from his position with the re-spondent, agreed to discuss the proposed withdrawals with the employees stillmembers of the Union.Heglund did discuss the 'proposed withdrawals with the other employeesand on October 19 Davis asked him if the employees had reached a decision, towhich Heglund replied that they were talking about it but that all of themhad not been seenOn the following day, Davisagainspoke to Heglund withreference to the proposed withdrawals and stated that he was leaving Wash-ington,D C. and wanted to give increases to the employees but could not do so aslong asthe "Union was hanging fire."Davis at this tithe stated that the engineersand announcers were the ones that were to receiveraisesand that Sinot, anengineer whohad recently received a raise, would receive another one.Davisagainsaid that 18 top flight ClO' officers, were Communists and that he could nothave a CIOunion in thestation."'Heglund finally prepared his letter of resignationas anemployee of the respond-ent, effective as of November 11, 1944He delivered his resignation to Green-lief,who told him that "'T'his is not what we wanted."On October 23, andagain on October 24, Davis asked Heglund to reconsider his resignation fromthe station.Heglund declined to do so, but (lidagreeto continue working untilDecember 1, so that Davis could get a suitable replacementAt this October24 discussion, Heglund informed Davis that resignations from the Union werebeing prepared by Tindolph.Davis then said that when he got the withdrawals"The wages would be increased." On October 23, Tindolph, Recktenwald, andSinot signeda joint notice of withdrawal from the Union, and on October 25McGinty,engineer,likewise signed it withdrawalCopies of both withdrawalswere delivered to C. L. McCoy, respondent's attorney.isDuringOctober, Davisbrought acopyof the ReadersDigest for October 1944 to thestation and called the attention of a number of the employees, Heglund included, to twoanti-union articles,namely, "The New Communistic Conspiracy" and "Will the CIO Cap-ture the Democratic Party?"He called particular attentionto thelanguage appearingin the latter art idlereading asfollows ' Of the 49 members of the CIO executive boardwhich created PAC, IS are reputed to be adheients to the Communist line-with variingdegreeof loyaltySome he joined the CommunisticPartyunder its new disguise as an'educational association 'Othei s have been part,lmembeis forvan i ingperiods."whileDavis deniedstating that the CIO members were communists, he testified that he stated toHeglund as follows "I said that themagazine reports,newspaperreports, and reportssuchas thatin front of him[Readers Digest], that it appearedthat someof themenibersof CIOwere communists ""These findings are based on Heglund's credible testimonyDavis denied most ofHeglund'sstatements above. statingin partthat Heglundcame to hisofhce and, "If Irecollect, now, lie told nie that there was some of the employees thathad contemplated ondrawing out of theUnion and asked mewhat I thought about it.I told him it was entirelyup to them,that I wasn't asking them to withdrawfromthe Union , . . .In this con-nection,Davis turther testified "I did ask him, though, at the time, after he brought thatup,lustwhathispurpose was injointingthe Union"[Italicsadded ]On theabove andthe record,the undersigned does not credit Davis' denialsor accepthis versionof the abovedescribedevents, andis convincedthat Davis made the statementssubstantially as isfound above. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDOn November 2, Tindolph received an increase of $10 per week, and McGinty,Heglund, and Sinot an increase of $5. Recktenwald, the bookkeeper, received anincrease of $2.50 per week. The respondent made no effort to negotiate with theUnion with reference to these increases.-It is evident that the respondent, by its statements, acts, and conduct generally,as found hereinabove, has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act. It is so found.B. The discriminatory discontinuance of Wednesday afternoon holidaysThe record shows that the respondent on or about May 17, 1944, inauguratedthe custom of granting half holidays on. Wednesday of each week during thesummerseason, applicable only to the office staff, consisting of Rectenwald,Mitchell, Fuquay,and Rasmussen.The procedure required that one of the em-ployeesremainall day while the other three took the half holiday, with the re-sult that eachgirlwas off duty on three out of four Wednesday afternoons.SubsequenttoWednesday, July 26 and prior to Wednesday, August 2, Green-lief posted the notice set forth above discontinuing further half holidays.The complaint alleged in substance that such holidays were terminated becauseof the union activities of the employees affected. The respondent's answer "alleged"that giving summer-time Wednesday afternoon holidays is not a practice of suchrespondent"; and that none of the employees affected requested such holidays.Greenlief testified in substance that he inaugurated such holiday on his ownmotion and without the prior knowledge or consent of Davis."He further tes-tified that the notice was posted for the reason that the half holiday had beeninstalled by him with the express understanding that the office force would keepthe work up to date, and that with the coming of the Union the work fell be-hind necessitating cancellation of such holidays.The credible evidence in the record discloses that the work did not fall behinduntil after August 26, at which time Mitchell resigned her position with the re-spondent and Fuquay and Rasmussen carried on' the work formerly performedby the three girls.The credible evidence further discloses that the notice wasposted as part of a planned campaign by the respondent to discourage unionmembership and activity among its employees.From the above and the entirerecord, the undersigned finds that the respondent discontinued Wednesday after-noon summer-time holidays of itectenwald, Mitchell, Fuquay, and Rasmussenbecause of their membership in and activity on behalf of the Union.0. The discri=mination against Rasmussen(a)Events leading up to the forced resignation0Rasmussen, 19 years of age, started to work for the respondent during the firstweek of February. She was employed as a stenographer-typist and was assignedtowork under Fuquay and Mitchell, with the instructions that she shouldfamiliarize herself with the work performed by each."Although Davis in his testimony attempted to corroborate Greenlief's testimony theundersigned does not credit the testimony of either in this regard, for the reason that therecord clearly indicates that as of May 17, Davis was his own office manager and did notdelegate any "personnel" matters to Greenlief until after the advent of the Union, at whichtime Davis selected Greenlief to "pinch hit" for himDavis expected to be and was absentfrom the station from July 13 to September ISIn view of the record in its entirety, it isclear that Greenlief pretended to assume responsibility in this matter in an attempt toabsolve Davis from the unfair labor practice charges which grew out of the respondent'saction in discontinuing said half holidays.It is so found. PALM BEACH BROADCASTING CORPORATION609After she had been with the station a few weeks,the respondent arranged forher to conduct'a number of programs over the air,all experimental.She hadone program lasting 15 minutes which was tried out for 5 days and then dis-continued.Subsequently she had a series of 25 programs of 5 minutes eachwhich continued over a period of from 3 to 4 weeks.All programs were prepared in the main by Rasmussen herself. The stenog-rapher-typists employed in the radio station work in two departments generallyreferred to as the "traffic"department and the "continuity"department.At thetime Rasmussen was employed,Fuquay was in charge of traffic,and Mitchellin charge of continuity.Rasmussen worked with both, and acquired consider-able knowledge as to the duties of both Fuquay and Mitchell.In addition toassisting the two girls,as described above, Rasmussen took dictation from Green-lief and some dictation from Davis when the latter was present.Among herother duties she was required to call certain customers of the station each morn-ing and receive dictation from them having to do with the changes to be madeon the programs of such customers.She occupied an office adjacent to that ofGreenlief's.During August,Mitchell gave notice of her resignation,and on August 26left the station to be married.On August 25 and 26, one Gertrude Holmes, wasemployed and worked under Mitchell's supervision in order to learn somethingabout the continuity room work that Mitchell had been performing.Holmeswas to report on Monday,August 28,but failed to do so.Thereafter Fuquaywas assigned to the continuity room and Rasmussen was assigned to traffic, andthe two girls then attempted to do the work theretofore performed by three girls.The work gradually got behind, and Rasmussen and Fuquay requested Greenliefto procure additional help, which he promised but failed to provide.Rasmussenwas out of the,station for 4 days late in August due to illnessDuring this timeGreenlief brought her check to her home and advised her mother that Rasmussenwas a very conscientious worker who need have no fear of her job. DuringRasmussen's absence,Fuquay handled all of the work as best she could. Theback log, however, became greater.Both Rasmussen and Fuquay frequently called Greenlief's attention to thesituation and informed him that they could not keep up with the work withoutfurther assistance.Greenlief told them to do the best they could and to dothe most important things first.As a result, by September 18, the date of Davis'return to the station, a considerable amount of unfinished work was piled up onthe desks of both girls.Davis noted this, and called both girls to the officeThey explained the situation to Davis, and they said that they had informedGreenlief of the situation but had failed to procure additional aid.1'Davisaccepted the explanation of the girls at this time and stated that he would tryto get additional help.On or about September 20, Rasmussen in Davis' car rode to the postoffice in theCity of Lake Worth. En route Davis discussed the Union with her; he saidlie still could not see where she would get any benefit by joining it, and askedher what she hoped to gain by so doing.Rasmussen replied "We can't be fired."isOne item that Davis complained of is referred to in the record as the"Casite"corre-spondence wherein it appears that certain"availabilities"had been requested on behalf ofthe Casite people and had not been furnishedAfter Davis had heard the explanation ofRasmussenand Fuquay in this connection, he concluded that Greenlief had been guilty ofgross negligence in not attending to the matter personally.Greenlief was then at Charles-town,Nest Virginia,on vacation.Davis called him by long distance telephone and repri-manded him in connection with the Casite matter and instructed him to return at once,which he didThe foregoing finding is based on the testimony of Rasmussen and Fuquay,and is credited by the undersigned 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis then stated that he could fire anyone lie wanted to, union or no union,and that he could always find reason for "firing some one " Davis advisedRasmussen that she, Sinot,and Heglund were on the list for it raise but that hecould not grant the raise at that time because it would look like he was, asRasmussen testified,"paying me oft"The hearing in Case No 10-R-1261,referred to above.\Nas had on September22.The Board called Heglund and Rasmussen as Board witnesses.The respondent had contended during such hearing that Rasmussen, Fuquay,and Recktenwald were confidential secretaries and objected to their being includedin the appropriate unitRasmussen's testimony was to the general effect thatshe took no confidential dictation and was not consulted on any matter of aconfidential nature.On September 21, the day preceding the hearing in the above case, the respond-ent hired-Maxine MacLane° At the time Davis hired MacLane he discussedwith her the fact that the Union was in the station.In this connection MacLanetestified :Q What did he [Davis] say?A He said it would be up to me whether I joined or didn't join.Q.Don'tyou recall he said he preferred you did not join'?A.He said he would rather I didn'tHe didn't say "Don't join the UnionHe had a right to say whatever he wanted;he was hiring me. But he didnot ask me not to joinQ. Now,whithe told you in (sic) this occasion was, "you may be askedto join a unionI can't tell you not to do it, but I would like for you not to Ifthere comes a vote,you can vote to suit yourself "?A. That is right.0With reference to MacLane's duties,Davis testified at thehearing onSeptember22 as follows :Q.Will you describe briefly for the record, the duties of Maxine MacLane,typist?A She is at present time purely a typistShe does not take dictation.Q Who assigns her her duties?A She startecl yesterday morningYesterday I instructed Jennie [Fu-quay] and Ruth [Rasnmssen I to show her how to do what duties she hadyesterday.For 6 weeks prior to the September 22 hearing,"' Rasmussen had been assignedto work in the traffic department.Immediately after the "R" hearing. Davis' attitude toward her changedHedirected Fuquay to take over the tialfic departn:,mt and infoimed her thatRasmussen was to work in the hack room But he gave Rasmussen no firsthand orders to this effect.Rasmussen went to the back room,-' and thereafterDavis began and continued a course of harassing and humiliating conducttoward her. Instead of giving her personal instructions he would in a loudvoice tell MacLane what to have her do and stated. as to Rasmussen, "She don'tdo a damn bit of woi k " He constantly reprimanded her in a loud, angry, andrough voice for numerous alleged derelictionsMoreover, while Rasmussen had worked in the traffic department for a periodof 6 weeks before her "demotion" to the continuity room Davis charged her with'° Since her employment by the respondent MacLane has married and her name is nowMaxine MacLane BestShe will be referred to herein as MacLane20Hereinafter referredto asthe "R" case.si Sometimes referred to in the record as the "continuity room PALM BEACH BROADCASTING CORPORATION611responsibility for ever thing that was undone in such room.During the hear-ing,Greenlief and Davis testified to nume4ous matters such as filing of corre-spondence, answering letters and telegrams, preparation and :,ailing of weeklyprograms, covering a period of time commencing in June at the time the em-ployees joined the Union, to October 6, for all of which they sought to holdRasmussen responsible.As a result of the treatment received from Davis, Greenlief, and MacLane,Rasni ussen became illShe ti equently fell into hysterical crying spells.Shecould neither eat iior sleep well, and she lost considerable weight.While MacLane was entirely without experience in a radio station, Ras-mussen was required to take minute orders from her and was assigned to doingodds and ends about the continuity room, a type of v ork usually assigned to newand inexperienced girlsAs a result of Davis' mistreatment of Rasmussen, MacLane finally determinedthat she could no longer stand Davis' conduct towlri ds Rasmussen In thisconnection she testified :..But he did come back and yell at her under (sic) different times, andfinally I felt that I couldn't stand it.We were trying to work together,and if he were yelling at her and not at me, then I didn't know why he was.So I went up and asked him to leave her alone, or I was going to leave. . . .Shortly before October 6, MacLane rode home with Davis in his carMac-Lane told him how uncomfortable his conduct toward Rasmussen made her feeland asked if there was any reason for it.Davis replied that there was and "Itwas in regard to the work that had been piled up and this and that and otherthings."Davis stated, ". . . he was really doing it for a reason."MacLanefurther testified :Q What did he (Davis) say about Ruth (Rasmussen) ?A.He was doing it to make her angry.MacLane further testified :I asked Mr. Davis if it were necessary to come into the back room and actthe way he didHe said I would find out that there were reasons beforemy time I did not ask him, I would find out. Therefore, he said therewas a reason, which was to make here angry.Ile didn't gointoexplainingwhy hewasb ying to niche her angry[Italics added ]On Octobr 5, MacLane I o'd Rasmussen that MacLane had worked out a "system"by which the work in the back room would be carried on.Rasmussen greetedthis information with little, if any, enthusiasm.MacLane then tore up her"system" and threw it in the waste basketMacLane then "buzzed" Greenliefwho carne to the continuity room, and attempted to engage both MacLane andRasmussen in conversationThe latter was at the moment engaged in operatinga teletype machine and paid little attention to GreenliefHe then left the con-tinuity room, went to his own office, and then "buzzed" for Rasmussen to come tohis officeAccording to Greenlief, he talked to Rasmussen about MacLane'ssystem, that Rasmussen contended that she had a system of her own, and thathe "gave up in disgust" and told Rasmussen to "go back in the back room."Greenlief then repotted to Davis that he was going to put Rasmussen in the centeroffice and "give her a piece of paper and pencil and let her make curlicues."On the following day, October 6, Rasmussen tendered her written resignation,effective at once, and left the station.22 It isnoted that MacLane had only been employed in the station for13 working daysat this time.662514-46-vol 63-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter Rasmussen left the station, respondent hired GertrudeHolmes in herstead.While Greenhef testifiedthat4MacLanehad gotten the back log of workcaught upin the continuity room after she had been there a little over a month,or by on or about November 1, MacLane testified that she quit her job on or aboutDecember 1 because she was unable to get out her daily work and gain on theback log of work, too. She had requested Greenlief to furnishadditional helpwhich he did not do, and this fact caused her to leave the respondent's employ.(b)Contentions of the respondent and its witnesses as to the forced resignationThe respondent contends in substance, (1) that afterRasmussenjoined theUnion she became defiant, and, with Heglund, had a "chip ou her shoulder" ;(2) that afterjoiningthe Union she "began to.lay down on the job"; (3) thatthe treatment she received from respondent's officials was administered in anattempt to get her to perform her work properly and in sufficient quantities,and not because of her union activities, or because she testified adversely to therespondent's contentions in the "R" case; and (4) that she was not forced toresign her position but did so of her own accord.As to the first contention,there is no credible evidence in the record indicatingthatRasmussenever became "defiant" in any sense, or that she had a "chip onher shoulder."The fact that she joined the Union ; retained her membershiptherein despite the efforts of Davis and Greenliet to influence her against it;and testified in the "R" case and gave testimony contrary to the respondent'scontentions that she was a "confidential secretary" constituted all of the defianceand "chip on her shoulder" attitude resented by the respondent.This contentionis without merit.As to the second contention,to the effect that Rasmussen, "began to lay downon the job" after she joined the Union, the record discloses that she was a hardand conscientious worker ; 2' that following Mitchell's resignation on August 26,Rasmussen and Fuquay did the work formerly done by three girls; and thatfrom September 1 to September 28 she voluntarily put in over 18 hours work inovertime in an attempt to get the backlog of work caught up. This contentioniswithout merit.Astothethird contention,the credible evidence discloses that immediatelyfollowing Rasmussen's testimony in the "'It" case, Davis, aided and abetted byGreenlief and MacLane, began a course of continuous and relentless persecutionagainst her; she was transferred from the Traffic Department to the "backroom"where she was compelled to work under a newly employed girl, one who wasinexperienced in radio work, doing "odds and ends" usually assigned to new-comers.Davis made it a regular practice, admittedly for the purpose of "makingher angry," to go to the back room, where in a loud and angry voice he ". . .jumped on everything she did, whether it was right or wrong."He attempted tohold her responsible for alleged derelictions properly chargeable, if at all, toFuquay and Mitchell, sand he clearly exaggerated the amount of unfinished workin the backlogHe gave Rasmussen no chance to answer any of his complaints,and he accused her of laziness.Davis' conduct in this connection became sounreasonable and uncalled for that MacLane,' notwithstanding she was of "theopinion that a station of the type and size of W'IVPG shouldn't have a union,"went to Davis and informed him that if he did not discontinue his conduct towardsRasmussen she (MacLane) would quit her jobThis contention, too, is withoutmerit.23 It should be noted that Greenlief so advised Rasmussen'smother on the occasion,during her illness in the latter part of August, when lie called at the Rasmussen home todeliver her check PALM BEACH BROADCASTING CORPORATION613As to the fourth contention,the record clearly discloses that as a result of hertreatment above described,Rasmussen lost weight,was unable to eat and sleepproperly, all of which induced uncontrollableand hystericalcrying spells, whichleft her unfit to perform any work. She therefore had no choice but to tenderher resignation,and, she did so on October 6, 1944. This contention also iswithout merit.(c)ConclusionsFrom the above, and the record as a whole, the undersigned concludes that Daviswas determined not to have the Union organized in the respondent's station ;that he resented the fact that Rasmussen joined and maintained her membershiptherein; that he particularly resented her having testified contrary to the respond-ent's contentions in the "R" case, and on and after September 22, adopted andengaged in the relentless course of persecution detailed above, in order to force herresignation as an employee of the station; and that by said acts the respondentdischarged Rasmussen on October 6, 1944, because of her membership in andactivity on behalf of the Union, and because she gave testimony under the Actin the "R" case as above set forth.D. The refusal to bargain collectively1.The appropriate unitIn a prior representation proceeding, the Board issued its decision 24 in whichit found that all employees of the respondent corporation at its Palm Beach,Florida, broadcasting station, excluding executive and all supervisory employeeswith authority to hire, promote, discharge, discipline or otherwise effect changesin the status of employees, or effectively recommend such action, constituted anappropriate unit.The complaint herein alleges the unit so described to beappropriate.The respondent offered no evidence on the subject in the present hearing.Noreason exists for departing from the prior decision concerning the appropriateunit.The undersigned finds that all employees of Palm Beach Broadcasting Cor-poration, Palm Beach, Florida, excluding executives and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effectuate thechange of status of employees or effectively recommend such action constitute aunit appropriate for the purpose of collective bargaining within the meaning ofSection 9 (b) of the Act.2.Representation by the Union of a majority in the appropriate unitDuring the hearing, membership application cards of the Union were intro-duced in evidence covering all but one of the employees of the respondent on itspay roll between June 1, 1944 and August 1, 1944. The membership applicationcards were dated as follows: two on June 6, three on June 7, two on June 8, andone on July 5All cards bore what appeared to be original signatures,25 andtheir authenticity was not questioned by the respondentThus, on June 8 theUnion had been designated by all but two of the respondent's nine employees, andby July 5, by all but one of the employees.24Matterof PalmBeachBroadcasting CorporationandAmerican CommunicationsAsso-ciation, CIO,Case No. 10-R-126q.22 Six of the employees who signed membership application cards identified their signa-tures at the hearing. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned finds that on June 8, 1044, and at all material times there-after, the Union was and now is, the duly designated representative of a majorityof the employees in the aforesaid appropriate unit, and that, by virtue of Section0 (a) of the Act, the Union at all.tinies was and now is representative of all therespondent's employees in such unit for the purpose of collective bargaining withrespect to rates of pay, wages, hours of employment or other conditions ofemployment.3.The refusal to bargain(a) Sequence of eventsAs set forth hereinbefore, Heglund was selected by the employees to take theinitiative in the organization of the stationHe got in touch with Tanner, pro-cured the application for membership cards, and forwarded all those signed onor before June 8 to the Union's national headquartersOn June 30 the Union,through Michael Mignon, its national representative, wrote the respondent asfollows :Please be advised that the American Communications Association, C I 0 ,has been chosen b3= a majority of all your employees as its collective bargain-ing agency.We therefore request recognition for the purpose of negotiatingitlabor agreement covering the wages, rates of pay, hours of work and otherconditions of employmentA copy of this letter is being sent to the NationalLabor Relations Board in your region, together with proof of representation.An early reply will be appreciatedAs set forth hereinabove, Ira Van Bullock was given notice of discharge onJuly 10On July 12, Tanner, accompanied by two members of the local telephoneunion, together with Heglund and Van Bullock, met with Davis and Greenliefat the respondent's stationAt this time, Davis asked Tanner to show his creden-tials as representative of the Union herein.He was told by Tanner that hisinstructions had been received from the Union by telephone and that formalauthorization would followDavis then agreed to talk with the union groupon an informal basis. and union recognition was discussedDavis stated insubstance that he would refuse to recognize the Union because his office staff wascomposed of confidential employees and that he objected to their being includedin the unit or UnionDavis was then asked whether, if the four office girls whomhe contended were confidential employees were excluded from the unit, he wouldthen recognize the UnionDavis said "No," adding, "If you get the girls out ofit; why, you come back and we'll talk it over again."During this discussion, Davis stated that before he would recognize the Unionhe had to know what their demands wereTanner replied that " . . . rec-ognition came before the negotiations "Davis testified :I then asked him [Tanner] what we were here for, and he told me thatthey wanted to know if I would recognize the CIO. I told him that at thetime, proper time, when they had the proper credentials to show'that theyrepresented the employees of my station, I would then talk to them. "Now,"I said, "So that we don't have any misunderstanding, that we are all in herenow, I will recognize, at any time, collective bargaining between myemployees."By the time the July 12 meeting ended, it was understood by the parties thatthe union representatives " . . .were to hold a meeting with the office stafffor the purpose of determining whether they would consent to be excluded fromthe Union."Heglund testified: PALM BEACH BROADCASTING CORPORATION615Q.Did this take place in thediscussionwith Mr Davis?A. Yes.And it was agreed between Mr. Tanner and Mr. Davis that sucha meeting would be arranged and a report made.No meeting was held between the respondent's officials and the union repre-sentatives pursuant to the foregoing arrangements, and no report as to whetherthe office staff would consent to be excluded from the Union was ever madeOn or about July 21, the Union filed its position for certification of representa-tives with the Board's Regional Office at Atlanta, GeorgiaOn July 25, ArthurC Joy, a Field Examiner, sought to investigate the petition by means of longdistance telephoneOn that date, he discussed the union's petition with Green-lief ; lie asked whether the Union represented a majority of the respondent'semployees.Greenhef replied:Oh, there is no question but that they represent a majority of the em-ployees []rightJoyadvised Greenlref that since Greenhef admitted the Union had the requisitemajority, the respondent was obligated to bargain with the Union in good faith,and he further advised Greenlief that the respondent's failure to reply to theUnion's request for recognition in its June 30 letter, was in itself a failure tobargain.Greerilief advised Joy that lie was without authority to act in the matter thatitwas for the Board of Directors to handle, and that he would take such matterup with the Directors.On the same date, July 25, Joy confirmed his conversation with Greenlref byletter, and enclosed with such letter a form of "Recognition Agreement," withthe request that the respondent execute the agreement and forward the sameto the Board's Regional Office for approval of the Regional DirectorOn July 28, L C. McCoy, secretary of the respondent company and its attorney,replied to Joy's letter of July 25.With reference to the suggested executionof the recognition agreement sent by Joy, McCoy stated :Concerning the enclosed recognition agreement which was forwarded forsignature, this agreement has been forwarded to the President and GeneralManager, who is temporarily out of the city, for his attention.A perusal of this agreement leads the writer to conclude that it presumesand presupposes that "all employees of the Radio Station WWPG" haveorganized properly under the existing labor lawsInsofar as the writerknows, the managing officials of the employer corporation have no knowledgeof whether they are properly organized or not, or whether they come withinthe purview of the labor law.The writer concluded further that such agreement presumes and presup-poses that the officials of the employer corporation intend to refuse to abideby, be subject to, or governed by the provisions of the law governing theconduct of its business with regard to its employees, either unorganized ororganized.For these reasons, the writer is advising the officials of the employer cor-poration to return the recognition to you without signature; whether theseofficials execute the agreement or not is a matter for them to decide.How-ever, I have no hesitancy in expressing my views in the matter to you,though I readily appreciate that my views are of no concern to you or anyof your associates.On August 3, 1944, Joy replied to McCoy's July 28 letter, stating in substancethat he was unable fully to interpret the letter; he expressed regret that McCoyhad seen fit to recommend to the respondent officials that they refuse to sign V616DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe recognitionagreementwhich Joy had forwarded. Joy closedhis letter ofAugust 3 by submitting seven questions, with the request that the respondentanswer the same.On August 10, the respondent, over Greenlief's signature as stationmanager,wrote the Union as follows :Your letter `of June 30, 1944, has not been sooner answered for the reasonthat no answer was deemed necessary ; in view of the fact that this Corpo-ration has no evidence or assurance, save the self-serving declaration con-tained inyour communication, that your association is the properly consti-tuted representative of the employes of Station WWPG..At such time as this evidence or assurance is furnished, your associationwill be recognized as the representative of such employe groups ; and weshall be glad to communicate, confer, negotiate or bargain with you, underthe existing laws, in this regard.A copy of this communication is being forwarded to the National LaborRelations Board, at Atlanta, Georgia.On August 11, McCoy addressed a letter to the Board's Regional Office atAtlanta, Georgia, in response to the questions that had been submitted by Joy'in the latter's letter of August 3.The second paragiaplt of such letter readas follows :-At the outset,and to the end that there will be no misunderstanding, per-mit me to say : That this communication expresses the views of the writer ;and I will advise the officials of the Corporatioii in accord herewith; however,any decision or commitment insofar as the Corporation is concerned, is theprovince of the officials thereof.Enclosed with such letter was a copy of the Greenhef letter to the Union referredto above.The letter also purported to answer the series of questions propoundedby Joy and stated in part:Answering paragraph eight of your communication,if you will be so kindas to quote me the provision in the Act that requees the officials of theBroadcasting Corporation to execute the recognition form agreement whichyou forwarded,Iwill immediately advise them,and advise their executionof that instrument;but unless you can furnish mewith thisinformation,I most certainly will maintain my former position,and for the reasons here-tofore stated,advise them to refuse to execute that instrumentIn both his letters of July 28, and August 11,McCoy stated. in substance, thatthe respondent would bargain upon a request"properlymade bythe employes,and in a proper manner ... ," and that the respondent would "be governed bythe existing laws covering the relationship between employer and employee, inevery respect;...In this letter of August11,McCoystated further andin part :I still maintain that neither your office, the appropriate labor union orunions, or the employees,have ever furnishedthe employercorporationwith any evidence of the fact that they are organized properly,or that theirrepresentatives are authorized to the'extent that the provision of the WagnerAct have been invoked, or are applicable.2eOnly one union was involved herein.McCoy's letters were somewhat ambiguous andconfusingFor instance, while the Union's letter of June 30 requested recognition on be-half ofallthe respondent's employees, McCoy in his letter indicated that he did not knowwhether the Union represented "the announcers, the engineers, or the administrativeforce ; or perhaps unions of all three." PALM BEACH BROADCASTING CORPORATION617On August 15 the Union wrote the respondent as follows :(Attention: Mr. Donald S. Greenlief.)GENTLEMEN :We have your letter of August 10, 1944, in answer to ours of June 30, 1944.Please be advised that proof of representation was furnished to the NationalLabor Relations Board and we so stated in our letter of June 30.May we suggest that the Company furnish to the N L R B. at Atlanta,Ga., a copy of its payroll in order that the Board can compare it with theUnion's proof of membership.By so doing the NLRB will be in a positionto officially notify the Company and the Union whether or not the Uniondoes in fact represent the employees of your Company for the purposes ofcollective bargaining.Thank you for your cooperation.Very truly yours,(S)Michael Mignon, -MICHAEL MIGNON,International Representative.The respondent did not reply to the foregoing communication, nor did it furnisha'copy of its pay roll in order that the Board could compare the pay roll' withthe Union's proof of membership.The record discloses that neither McCoy nor any other official of the respondentcommunicated with the Union or with the Board's Regional Office subsequentto the August 11 letter of McCoy, which was expressly limited as "the views ofthe writer."(b)Respondent's contentions and testimony as to the refusal to bargainThe respondent contends in substance (1) that it has received no evidencethat its employees were properly organized; (2) that the Union improperlysought to include the confidential employees in the appropriate unit; (3) thatsince the meeting between the respondent's general manager and union repre-sentatives on July 12, 1944, no request for a bargaining conference has been madeby or on behalf of its employees or the Union; and (4) that it has not refused tobargaincollectively with the Union as representative of its employees.As to the first contention,the record discloses that the respondent received theUnion's letter of June 30, which stated that a majority of the employees hadchosen the Union as their collective bargaining agency and requested recogni-tion as such.The record further discloses that Davis promptly made a canvassof all employees and learned from a majority of them that they had joined theUnion. 28On July 25, Greenlief admitted to a Field Examiner for the Board211n hisletter of August 11 addressed to the Board, McCoy furnished a pay-roll listnearest to July 25.During the hearing herein the respondent's witnesses contended thatinasmuch as they had sent a pay-roll list to the Board's Regional Office on August 11 no-further list was requiredin responseto the Union's requestof August15.For reasonsstated below the undersignedfindsthe contention to be without merit andthat no replywas made bythe respondentto the Union's requestof August 15.In this connection Davis testified .Q Well, you had heard verbally from all of your employees that theybelonged tothe CIO, didn't you'A.No, not all of themI didn't ask all of themQ Which ones didn't you ask?A. I don't recollect.The undersigned believes that if Davis had omitted toask any employee concerning hisunion membershipor activity he would have remembered it. 618DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he knew the Union had a majority among the station employeesThe Actprescribes no set ritual for employees to follow in order to become "properly or-ganized."They may follow any method they choose for this purpose. In theinstant case, Davis canvassed the employees and learned from the lips of a ma-jority that they had joined the Union.The first contention is without merit.As to the second contention,the record discloses that during the July 12 meet-ing,Davis contended that three stenographer-typists and one bookkeeper em-ployed at the station were confidential employees, and not eligible for inclusionin the appropriate unit. In his letters of July 28 and August 11, above referredto,McCoy, in substance, made the same contention.Greenlief in his reply to theUnion's request for recognition under date of June 30 (which he forwardedunder the date of August 10), made no reference whatever to the respondent's con-tention concerning the unit. It is found below that the respondent at no timeintended to bargain in good faith with the-Union. Its objection to the unit wasmotivated not by doubt as to the appropriateness of the unit, but by rejectionof the collective bargaining principle.This contention is without merit.As tothe third contention,it is a fact that after the July 12 conference,referred to above, no request was made by or on behalf of the employees orthe Union for a bargaining conference with the respondent. The record dis-closes, however, that at this meeting Davis was asked to recognize the Union,and replied in substance that he would not recognize it if the clerical staff wasincluded in the unit.- An employer acts at his peril in refusing to bargainbecause of any doubt he may have as to the unit unless "in exercise of reason-able judgment he lacks knowledge of the appropriateness of the unit."PiquaMunisingWoodProducts Company v. N. L. R. B.,109 F. (2d) 552 (C. C. A. 6),Davis must have known that his claim that the three girls were employed inpositions where they had access to the personnel tiles did not coincide with thefacts.At this same conference, Davis was then asked if he would recognizethe Union as the representative of the announcers if the clericalstaff wasexcluded.Davis told the union representatives present to get the clerical staffout of the Union, after which he would ". . . talk it over again." Duringthis same meeting Davis insisted that he would have to know what the Union'sdemands were before he would recognize it. InMcQuay-Norris ManufacturingCompany v. N. L. R. B.,119 F. (2d) 1009 (C. C. A. 7), the Court held that "therecould be no genuine bargaining as contemplated by the statute until completerecognition had been granted."Davis had no right to tell the Union whom itcould or could not accept into membership.He certainly had no right to makethat demand a condition precedent to the recognition. of the Union.Followingthe July 12 meeting, the respondent was next contacted by a Field Examiner forthe Board who attempted, without success, to get the respondent to execute arecognition agreement.On August 10, Greenlief replied to the Union's June 30request for recognition 2BMcCoy then corresponded with the Field Examiner20Davis did not prove to be a creditable witness.On cross-examination he indicatedthat he did not feel bound by. either Greenlief's or McCoy's communications referred toabove.With reference to Greenlief's letter to the Union of August 10, he testified :Q. Examining the exhibits there in your lap this afternoon you had not seen anyexhibits answeringthe letterof June 30?A. That's right, other than Mr. Greenlief's letter.Q. And do you consider yourself bound by that?A. I do not consider myself bound by Mr.Greenlief's letter as it states.With reference to McCoy's letters, referred to above, Davis testified :Q.Did You advise him (McCoy)in any wayas to how he should answer any ofthe letters that he wrote?A. I told Mr.McCoy,when I left here, to handle my affairs,but if there were anydecisionsto be made to get in touch with me and I would make the decisions. PALM BEACH BROADCASTING CORPORATION619with reference to the Union's request for recognition, but expressly' limited hisstatements by saying that they represented his personal views and not those ofthe respondent.On August 15, the Union requested the respondent to forwarda copy of its pay roll to the Board's Atlanta, Georgia Regional Office. Therespondent did not answer the letter or comply with the requestThe respond-ent should have submitted its pay roll as requested, or suggested some counter-proposal, or asked for a conference with the Union. The respondent was "boundto make the next move." 30 It may well be asked what result the Union mighthave obtained by bringing forward proposals, when the respondent had alreadyon July 5, by its agent Greenlief, called Heglund to the former's office, questionedhim concerning his union activity and the number of employees who had joinedthe UnionDavis had, on the same day berated Heglund for "stooping" to unionactivities without his [Davis'] knowledge and told him that he "had engineeredthe whole thing and gotten the applications."Davis' charge that Heglund wasungrateful because he engaged in union activities, his threats that the stationwould be operated as a business institution, and his threats to Tindolph thatliewould be displaced after the war if he continued his membership in the Union,were further indications to the Union how the respondent felt about collectivebargaining, and all indicate hostility to the UnionThe meeting 'at which theUnion met with the respondent for the first and last time was called becauseVan Bullock was told that he was to be discharged because the advent of theUnion made it necessary for the respondent to make "financial cut backs."Thereafter, the whole line of conduct of the respondent, culminating on November2,1944, when it granted wage increases to the engineers, announcers, and thebookkeeper without consulting with the Union, constituted a continuing noticeto the Union that the respondent would not deal with it as required by lawIn the light of the above, the Union would have found it an idle gesture to.endeavor to continue negotiations with the respondentin the Ritzwoller case(citedsupra)the committee walked out after the employer had "disclosed hishostility and showed that he had no intention to bargain," and it was there heldthat such hostile conduct on the part of the employer was a provocation directlycalculated to tit in with its policy of refusing to bargain with its employees.The third contention is without merit.As to the fourth contention,the record discloses that, on July 12, the respondentexpressly refused to recognize the Union in advance of its submission of demands,and the exclusion of tjie clerical staff from the appropriate unit; that on orabout August 28 it refused to execute a recognition agreement recognizing theUnion as bargaining agency for its employees; that on or about August 15 itrefused to submit a copy of its pay roll, as above found, or to make any counter-proposal for the purpose of arriving at the Union's majority or determining theQ.Did he get in touch with you to make any decisions'A.He did not.Q You don't consider yourself bound by any of the letters 1MIrMcCoywrote duringthis period IA I do notOn redirect examination,however,Davis reversed the position taken in the foregoingtestimony and stated in substance, that lie had misinterpreted the questions of the Board'sattorneyAs willappear from the questions set out above there was no reason for such"misinterpretation"The undersigned is convinced that Davis did not misinterpret thequestions asked,but did misinterpret the effect an affirmative answer might have andconcluded such answer might prove detrimental to his cause, and thus unhesitatinglygave the negative answer3° SeeRitrwoller Co. v. N. L RR.,114 F(2d) 432(C C. A 7),where as here, theUnion had initiated the discussions with its proposals. 620DECISIONSOF NATIONAL LABOR,RELATIONS BOARDappropriate unit; and finally it clearly appears, as is disclosed by the commissionof the unfair labor practices found and set forth above, the respondent was de-termined from the advent of the Union to destroy its majority and to refuse tobargain collectively with it.The respondent's contentions as to the appropriateunit, the lack of request for further bargaining conferences, together with thelip service paid to the Act in its communications and at the hearing herein werenot made in good faith. The fourth contention is without merit.From the above and the record as a whole, the undersigned concludes thatthe respondent on July 12, 1944, and at all times thereafter, refused to bargaincollectively with the Union as the exclusive representative of the employees inthe appropriate unit, and thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7, of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring in con-nection with the operations of the respondent's business described in Section Iabove, have a close, intimate and substantial relation to trade, traffic and com-merce among the several States and tend to lead to labor disputes burdening,and obstructing commerce and the free flo* of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the ActHaving found that the respondent on July 12, 1944, and all times thereafter,refused to bargain collectively with the Union as the exclusive representativeof its employees in an appropriate unit, the undersigned will recommend thatthe respondent, upon request bargain collectively with the Union.It has been found that the respondent'on and after October 2, 1944, discon-tinued the practice of giving Wednesday afternoon summertime holidays to itsclerical staff, namely, Virginia Fuquay Van Bullock, Juanita Mitchell, JosephineRectenwald, and Ruth Rasmussen, in order to discourage membership in theUnion, thereby discriminating in regard to their hire and tenure of employ-ment.In order to effectuate the policies of the Act and to compensate themfor the loss of such half holidays, it is recommended that the respondent payto each of them the sum of $2 for three-fourths of the Wednesday afternoons azthat were on the pay roll between August 2, 1944 and September 27, 1944, bothdates inclusive.It has been further found that the respondent on August 6, 1944, caused thediscriminatory discharge of Ruth Rasmussen in order to discourage membershipin the Union, thereby discriminating in regard to her hire and tenure of employ-ment. In order to effectuate the policies of the Act it is recommended thatthe respondent offer to Ruth Rasmussen immediate and full reinstatement toher former or substantially equivalent position, without prejudice to her senior-ity or other rights and privileges. It will be recommended that the respondentmake whole the said Ruth Rasmussen for any loss of pay she may have sufferedby reason of her discriminatory discharge by payment to her of a sum of moneyequal to the amount which she would normally have earned as wages from81Each employee remained on duty on one such afternoon out of four.The sum sorecommended to be paid in this,instance is based on the Nveekly salaries of $22 50. PALM BEACH BROADCASTING CORPORATION621October 6, 1944, to the date of the order of reinstatement, less her netearnings eRduring said period.'Upon the basis of the above findings of fact and the entire record in the casethe undersigned makes the following:CONCLUSIONS OF LAW1.American Communications Association, affiliated with the Congress of Indus-trial Organizations, is a labor organization within the meaning of Section 2 (5)of the Act.2.All the employees of the respondent, excluding executives and all super-visory employees with authority to hire, promote, discharge, discipline or other-wise effect changes in the status of employees or effectively recommend suchaction at all times material herein constituted and they now constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.3.The Union was at all times material herein and now is the exclusive repre-sentative of all the employees in such unit for the purposes of collective bar-gaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with the Union as the exclusive repre-sentative of the employees in the above stated unit the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (5)of the Act.5By discriminating in regard to the hire and tenure of employment of Vir-ginia'Fuquay Bullock, Juanita Mitchell, Josephine Rectenwald, and Ruth Ras-mussen, thereby discouraging membership in a labor organization, the respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act.6.By discriminating in regard to hire, tenure of employment of Ruth Ras-mussen because she gave testimony under the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (4)of the Act.7.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.8.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Palm Beach Broadcasting Corporation,Palm Beach, Florida, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with American Communications Asso-ciation, CIO, as the exclusive representative of all its employees engaged at its22By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for, his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMattero} Crossett Lumber Company,8 N. L. R. B. 440. Monies received for work performedupon Federal,State, county,municipal or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. 622DECISIONSOF .NATIONALLABOR RELATIONS BOARDPalm Beach,Florida, broadcasting station, excluding executives and all super-visory employees with authority to hire,promote, discharge,discipline,or other-wise effect changes in the status of employees,or effectively recommend suchaction, in respect to rates of pay,wages,hours of employment,and other con-ditions of employment ;(b)Discouragingmembership in American Communications Association,C. I. 0., or any other labor organization of its employees by discontinuing andterminating its practice of giving summertimeWednesdayafternoon vacations,or by discharging and refusing to reinstate any of its employees or in any othermanner discriminating in regardto thehire and tenure of employment,and anyterms or conditions of their employment;(c) In any other manner interfering with, restraining or coercing its employeesin the exercise of the rights to self-organization,to form labor organizations, tojoin or assist American Communications Association, C I 0, or any other labororganization,to bargain collectively through representatives of their own choos-ing, and to engage in concertedactivitiesfor the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon requestbargain collectivelywith American Communications Asso-ciation, C I. 0 , as the exclusive representative of all the respondent's employeesat its Palm Beach,Florida Broadcasting station,exclusive of the executives andall supervisory employees with authority to hire, promote,discharge,discipline,or otherwise effect changes,in the status of employees or effectively recommendsuch action, with respect to rates of pay, wages, hours of employment,and otherconditions of employment,and if an understanding is reached,embody suchunderstanding in a signed statement ;(b) Offer to Ruth Rasmussen immediate and full reinstatement to her formeror substantially equivalent position without prejudice to her seniority or otherrights and privileges previously enjoyed;(c)Makewhole the said Ruth Rasmussen for any loss of pay she may havesuffered by reason of the respondent's discrimination against her by paymentto her of a sum of money equalto theamount which she normally would haveearned as wages during the period from October 6, 1944, to the date of the offerof reinstatement,less her net earnings ; '(d)Makewhole VirginiaFuquayVan Bullock.Juanita Mitchell,JosephineRectenwald,and Ruth Rasmussen for the loss of and in lieu of Wednesdayafternoonsummertime vacations,described above,as provided in the ,Sectionentitled"The remedy" ;(e)Post at its broadcasting station,Palm'Beach, Florida, copies of the noticeattached hereto,marked"Appendix A".Copies of such notice to be furnishedby the Regional Director of the Tenth Region, shall,after being duly signed bythe respondent's representative,be posted by the respondent immediately uponreceipt thereof,and maintained by them for sixty(60) consecutive days there-after in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered,defaced,or covered by any other material ;(f)Notify theRegional Director for the Tenth Region in ' writing withinten (10)days from the date of receipt of this Intermediate Report what stepsrespondent has taken to comply herewith.33 See next preceding footnote. PALM BEACH BROADCASTING CORPORATION623It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorinwriting that they have complied with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944, anyparty may within fifteen (15) days from the date of the entry of the ordertransferring the case to the Board, pursuant to Section 32 of Article II of saidRules and Regulations, file with the Board, Rochambeau Building, Washington,D C, an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other party of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.PETER F. WARD,Trial Examiner.Dated April 20, 1945.N. L R B 583(9-1-44)APPENDIX ANoTIOE ToALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain,or coerce our em-ployees in the exerese of their right to self-organization,to form labororganizations,to join or assist American Communications Association, CIO,or any other laboi organization,to bargain collectively through representa-tives of their own choosing,and to enagage in Concerted activities for thepurpose of collectivebargainingor other mutual aid or protection.We will offer to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and'privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of thediscrimination.We will bargain collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay,hours of employment or other conditionsof employment,and if an understanding is reached,embody such under-standing in a signed agreement.The bargaining unit is: all employees ofthe respondent at its Palm Beach, Florida,broadcasting station excludingexecutives and all supervisory employees with authority to hire, promote,discharge,discipline or otherwise effect changes in the status of employees,or effectively recommend such action.The employee referred to above is Ruth Rasmussen.All our employees are free to become or remain members of the above-named'union or any other labor organization.We will not discriminate in regard to 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDhire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.PALM BEACH BROADCASTING CORPORATION, ,By ------------------------------------------(Representative)(Title)Dated-----------------7----------NOTE: Any of the above-named employees presently serving in the Armed Forcesof the United States will be offered full reinstatement upon application in ac-cordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.1